Citation Nr: 1015996	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to March 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision by the 
Department of Veterans Affairs (VA) Detroit, Michigan 
Regional Office (RO). 


FINDING OF FACT

The Veteran's claimed stressors have not been corroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic.  Continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran's 
claimed stressors have not been corroborated, so his claim 
must be denied.  

First, the Board notes that the Veteran is not entitled to a 
combat presumption.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

A review of the Veteran's claims file reflects that he did 
not serve in combat.  The Veteran's DD-214 states that he 
served in the United States Air Force from September 9, 1966 
to March 21, 1967 - a period of just over six months.  
Further, his DD-214 shows that he had no overseas service.  
Though the Veteran was awarded the National Defense Service 
Medal, this award is not indicative of combat.  As a result, 
any stressor that the Veteran supplied to the RO would have 
to be corroborated.  

The Board also notes that VA and private records reflect that 
the Veteran has been diagnosed as suffering from PTSD.  VA 
records show that the Veteran attended weekly PTSD therapy 
sessions.  Records from these sessions show that the Veteran 
was diagnosed as suffering from PTSD and major depression. 

The Veteran also submitted a letter from a Dr. Gunn, the 
Veteran's former VA psychologist who is now in private 
practice.  In an April 2006 letter, Dr. Gunn wrote that the 
Veteran suffers from panic attacks, general anxiety, 
nightmares, flashbacks, depression, and migraines.  Dr. Gunn 
also makes the only mention in the claims file of any 
possible stressors that the Veteran may have suffered, 
stating that the Veteran claims to have been harassed by a 
sergeant during boot camp.  Dr. Gunn diagnosed the Veteran as 
suffering from PTSD and migraine headaches.

While these records do show both diagnoses of and treatment 
for PTSD, having a current diagnosis is only one element of 
proving service connection for PTSD.  Not having a confirmed 
stressor is what proves fatal to the Veteran's claim.  

Indeed, the Veteran himself has not provided VA with any 
stressors that could be corroborated.  A review of the 
Veteran's claims file shows that the Veteran was sent a PTSD 
questionnaire in October 2005.  After receiving no response, 
the RO denied the Veteran's claim in a February 2006 rating 
decision.  The RO again sent him a PTSD questionnaire with 
its January 2007 rating decision, but the Veteran has yet to 
respond.  

Again, the only mention of a stressor comes from Dr. Gunn's 
April 2006 letter.  While the stressors described by Dr. Gunn 
might support a PTSD diagnosis, these stressors are not 
particular enough to be verified.  Further, the RO obtained 
and associated with the file the Veteran's service medical 
and personnel records, neither of which indicated the Veteran 
was harassed by a sergeant in any way.  As the Veteran has 
not identified any source from whom other records could be 
obtained to support his claim, the decision must be made on 
the record as it current stands.  

As the Veteran's claimed in-service stressors have not been 
corroborated, an essential element of his claim has not been 
established.  In view of that, the Board concludes that the 
Veteran's claimed PTSD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.125.  

Also, the Veteran's claim does not need to be evaluated as 
one for an acquired psychiatric disorder in general.  In 
February 2009, the Court of Appeals for Veterans Claims 
(Court) ruled that when a claimant seeks service connection 
for PTSD and nothing more, such a claim must be "considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant 
describes, and the information" submitted by the claimant or 
obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  

Unlike in Clemons where the claimant was diagnosed with 
schizoid personality disorder but not PTSD, the VA treatment 
reports from 2007 show that the Veteran has been diagnosed 
with both PTSD and major depression.  Id. at 4.  Nothing in 
the Clemons decision suggests that when a claimant submits a 
claim for PTSD and is suffering from that condition as well 
as other psychiatric conditions, his claim must be 
automatically recharacterized as one for an acquired 
psychiatric disorder.  The Veteran has provided VA with no 
description or information to lead the Board to believe that 
he seeks service connection for any disorder other than his 
PTSD.  Accordingly, an analysis under Clemons of whether the 
Veteran may be service connected for a psychiatric disorder 
in general is unwarranted. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2005 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
letter did not, however, inform the Veteran of how VA assigns 
effective dates and disability ratings as is now required.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding 
that the notice requirement of the VCAA applies to all five 
elements of a service connection claim).  The Veteran's claim 
is being denied, however, so not receiving notification of 
these elements is ultimately nonprejudicial.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO obtained both the Veteran's service treatment records 
and his post-service VA treatment records, as well as his 
service personnel records.  

Though the RO has asked the Veteran to supply a statement 
regarding his stressors, he has not done so.  The Board notes 
that VA's duty to assist is not a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Such a situation is in front of 
the Board, the RO has consistently sought more information 
regarding the Veteran's claim, but the Veteran himself has 
been silent.  

Though one was not provided, a VA medical examination is not 
required on this issue.  The Board may order an examination 
when the record shows that the Veteran has a current 
disability, indicates that this disability may be associated 
with the Veteran's active service, and does not contain 
sufficient evidence for the Board to make a decision on the 
issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates 
that there may be a nexus between the current disability and 
any service related incident, then the Board may order an RO 
to have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, the stressor leading to 
the Veteran's diagnosis of PTSD remains unconfirmed.  There 
is thus no indication that the Veteran's PTSD could be 
related to service.  Without such a nexus, the Board may 
consider the medical records already in the file without 
requiring a VA examination.  

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


